IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-91,116-02


                            EX PARTE GALVIN DIXON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1331100-A IN THE 176TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of aggravated assault and sentenced to fifty years’ imprisonment.

The First Court of Appeals affirmed his conviction. Dixon v. State, No. 01-12-00905-CR (Tex. App.

— Houston [1st Dist.] Jan. 23, 2014) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        On March 3, 2020, the trial court entered an order designating issues, but that order was not

timely, and the district clerk properly forwarded this application to this Court pursuant to this Court’s

delayed-writ mandamus order. However, the application was forwarded before the trial court made

findings of fact and conclusions of law. We remand this application to the trial court to complete
its evidentiary investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: February 24, 2021
Do not publish